Title: George Joy to James Madison, 16 February 1835
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    12 Paper Buildings, Temple London
                                
                                 16 Feb. 1835.
                            
                        
                        
                        "There is no knowing who will be Governor till after Election," as they say in New England; and the question
                            who will be Speaker of the H. C. is equally doubtful. In the abstract it is of small import: for as Lenthall said he must
                            have no eyes nor ears but those of the House. But as a trial of the strength of parties I hold it no small matter. The
                            appearance of the day is in favor of the Whigs; but there are several of them who will vote for Sutton, having a great
                            repugnance to O’Connell and his gang, and unwilling to be indebted to them for a majority. There was an unhappy truckling
                            to them in the late Administration—I don’t say the Grey Administration, for it was à son inscu—it
                            lost them many among the most respectable of their friends. But there is one thing which will determine some of the
                            vacillating Members, and which will not be developed till the day of Election shall arrive: the late Speaker has been
                            accused of interfering in measures out of his proper sphere. If this should be successfully denied—and I suspect that it will
                            be—it will throw a number of Votes into his scale, a portion of which will be given as the direct consequence of the
                            parties being undecieved in respect to a false report; whereas if no such report had been circulated their votes would have been
                            against him. These votes may turn the scale. Reform in that case will still be the order of the day, but it will move
                            slugglishly on under this Administration, whose tenure of Office will depend on their yielding points from time to time,
                            which they will dole out in such doses as the cries of the sufferers may imperatively demand, till some concession is
                            exacted so very adverse to all the former professions of some of the Members of the Cabinet that they must divide and
                            fall. I suspect that Peel and the Duke of Wellington are already at variance on Church affairs; and that the Duke, tho’ at
                            the head of the University, would go farther than Peel to put down the mighty Bishops from their Seat and exalt the humble
                            and meek hearted Curate. The King when Duke of Clarence made no secret of his opinion that two Bishops were enough for all
                            England. In their proper functions, while a Church remains, they would not be enough; but in the House of Lords they would
                            be two too many. On this subject I think them likely to split—not that either of them cares a pin about the Church, quà
                            Church; but that the Duke thinks it less important in a political point of view. Peel is at least doubtful of retaining
                            Office. He says indeed in his last speech to his Constituents that he believes he Shall; but he adds if not he shall be more happy Among them: from
                            which one may at least conclude qu’il pense à la retraite. There are worse men and worse
                            Statesmen than Peel; and he is most blamed by the Cobbetites and Destructives for the best of his measures; but he takes
                            credit for measures forced upon him contre son gré, and for which he is indebted, as well for the
                            talents as the labour bestowed on them, to men of inferior station; on which however he builds his claim to be called a
                            reformer of abuses, which may serve him for a while.
                        I have procured and made some notes on that part of the President’s message which relates to French affairs.
                            I have also had the loan for a day of a Copy of the Senate’s report on that subject, on which I have made some notes which
                            I have not time to transcribe for the packet of this day; and which as I have nothing recent from France on the subject
                            would be little worth your perusal. Conjectures are not facts and by this rule the most of what I have said above might
                            have been spared: especially as the question of the Speakership will be decided in 3 days and probably reach you in 8 days
                            after this. Here then let the subject rest. But as I have said a word or two on Church and State affairs I will trouble
                            you with my lucubrations on that subject. The enclosed letter to Lord Eldon and the last of those to the Editor of the
                            Times, comprises all, as far as I remember, that I have ever written upon it; except a letter to Lord Grey many years ago
                            on the contributions in the Protestant Churches in Boston for the endowment of a Roman Catholic Chapel, when there was no
                            longer any danger of Church Government. Had I found on my return to Town that the story of the Duke of Wellington
                            coquetting with the Archbishop, of which I wrote you from Wiltshire, was confirmed, I should have sent His Grace a copy of
                            these papers; but I could not ask him; and some of his best friends thought it impossible at least that he could dream of
                            the deposition of the Bishops from their secular Thrones. It is a subject in which I am not fond of meddling; and I am the
                            slave of no sect to impose it on me as a duty; tho’ I lean more to the Quakers than to any other, judging by their fruits
                            for I know little of their Doctrines.
                        I also cover a copy of my letter to the Editor of the Times on the South Carolina affair; as Mr Livingston
                            writes me that he has no recollection of having received it. It is a gone by subject; but I had occasion to revert to it
                            lately in addressing a letter to the Editor to abate the apprehensions of War with France. It requires some management to
                            get a piece into that paper; and I pinned my claim on the late occasion on the fulfillment of my prognostics of the
                            former. But I counted without my host. My Letter was dated 16 Jan. In the following Monday’s paper they ask "Will Sinex
                            favor us with his name"? I had given it on the cover, for that they always require, but that I
                            suppose they had thrown by: on tuesday I repeated it; and on Wednesday morning they say "we must tho’ reluctantly decline
                            inserting the letter of Sinex". I knew not why; but reverting to the former letter I found that it referred to a charge I
                            had brought against them of goading the Grey Administration; which they have recently found it convenient to deny; and as
                            a Quaker friend observed I need go no farther for a reason for their declining to insert it. I do not trouble you with
                            this: the substance of it will be found in my notes on the Presidents message, which I shall send by the next packet, and
                            which were before me. I am afraid of inundating you; and that I am grown old and garrulous; but what I send in these days
                            is not pressing, and may be taken up at leisure. Always very truly & faithfully yours
                        
                        
                            
                                G. Joy
                            
                        
                    